    Case 1:15-cr-00143-LJV-HKS Document 1385 Filed 04/29/20 Page 1 of 12




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK



 UNITED STATES OF AMERICA,

       v.
                                                         15-CR-143
 MAULANA LUCAS,                                          DECISION & ORDER

              Defendant.



       On March 21, 2018, the defendant, Maulana Lucas, pleaded guilty to count three

of the second superseding indictment charging him with conspiracy to possess with

intent to distribute and conspiracy to distribute 1 kilogram or more of heroin, 5 kilograms

or more of cocaine, and 400 grams or more of fentanyl, in violation of 21 U.S.C. § 846.

See Docket Items 451 and 456. On July 3, 2019, this Court sentenced Lucas to a term

of imprisonment of 84 months, to be followed by five years of supervised release. See

Docket Items 1197 and 1217. Lucas had been detained before his guilty plea, and he

was scheduled to be released to a halfway house in less than two months—on June 16,

2020; according to Lucas’s lawyer, however, that release was in jeopardy because of

concerns related to the COVID-19 pandemic. See Docket Item 1363 at ¶ 4; Docket

Item 1373 at 3-4.

       On April 15, 2020, Lucas brought a motion for compassionate release under 18

U.S.C. § 3582(c)(1)(A), as amended by the First Step Act of 2018, Pub. L. No. 115-391,

132 Stat. 5194. See Docket Item 1363. He argued that his continued confinement in

the wake of the COVID-19 pandemic, and in light of the high risk resulting from his

diabetes, poses a serious threat to his health and safety. The government opposed
     Case 1:15-cr-00143-LJV-HKS Document 1385 Filed 04/29/20 Page 2 of 12




Lucas’s motion on April 20, 2020. Docket Item 1367. In response to a sealed order

issued on April 17, 2020 (Docket Item 1366), this Court received and filed under seal

copies of Lucas’s medical records from FCI Morgantown (Docket Item 1370). Lucas

replied on April 21, 2020. Docket Item 1373. After hearing argument from both sides on

April 22, this Court granted Lucas’s motion and ordered that he be released to home

incarceration within the next 24 hours. Docket Item 1374. The Court now writes to

explain its decision.


                                       DISCUSSION


       “[A] court may not modify a term of imprisonment once it has been imposed

except pursuant to statute.” United States v. Ogarro, 2020 WL 1876300, at *2 (S.D.N.Y.

Apr. 14, 2020) (Sullivan, J.) (quoting United States v. Roberts, 2020 WL 1700032, at *1

(S.D.N.Y. Apr. 8, 2020)). Section 3582(c)(1)(A) provides one such statutory exception,

often referred to as “compassionate release.” Under 18 U.S.C. § 3582(c)(1)(A)(i),

       [a sentencing] court, . . . upon motion of the defendant after the defendant
       has fully exhausted all administrative rights to appeal a failure of the Bureau
       of Prisons to bring a motion on the defendant’s behalf or the lapse of 30
       days from the receipt of such a request by the warden of the defendant’s
       facility, whichever is earlier, may reduce the term of imprisonment (and may
       impose a term of probation or supervised release with or without conditions
       that does not exceed the unserved portion of the original term of
       imprisonment), after considering the factors set forth in section 3553(a) to
       the extent that they are applicable, . . . if it finds that extraordinary and




                                             2
     Case 1:15-cr-00143-LJV-HKS Document 1385 Filed 04/29/20 Page 3 of 12




       compelling reasons warrant such a reduction . . . and that such a reduction
       is consistent with applicable policy statements issued by the Sentencing
       Commission.

Id. The relevant policy statement, Guidelines section 1B1.13, in turn provides:

       Upon motion of the Director of the Bureau of Prisons under 18 U.S.C. §
       3582(c)(1)(A),[1] the court may reduce a term of imprisonment (and may
       impose a term of supervised release with or without conditions that does
       not exceed the unserved portion of the original term of imprisonment) if,
       after considering the factors set forth in 18 U.S.C. § 3553(a), to the extent
       that they are applicable, the court determines that—

       (1)    (A) Extraordinary and compelling reasons warrant the reduction; or

              (B) The defendant (i) is at least 70 years old; and (ii) has served at
              least 30 years in prison pursuant to a sentence imposed under 18
              U.S.C. § 3559(c) for the offense or offenses for which the defendant
              is imprisoned;

       (2) The defendant is not a danger to the safety of any other person or to the
       community, as provided in 18 U.S.C. § 3142(g); and

       (3) The reduction is consistent with this policy statement.

Id. “The defendant has the burden to show he is entitled to a sentence reduction.”

United States v. Ebbers, 2020 WL 91399, at *4 (S.D.N.Y. Jan. 8, 2020).

       Accordingly, to obtain relief under section 3582(c)(1)(A)(i), Lucas must show that

(1) he has met the exhaustion requirement or the requirement is otherwise excused, (2)

“extraordinary and compelling reasons” warrant a reduction of his sentence, (3) he is

not a danger to others or the community, and (4) a reduction is consistent with the

factors set forth in section 3553(a).


       1
           Until passage of the First Step Act, only the BOP could bring a motion for
compassionate release. Section 1B1.13 consequently “is at least partly anachronistic
because it has not yet been updated to reflect the new procedural innovations of the
First Step Act.” United States v. Ebbers, 2020 WL 91399, at *4 (S.D.N.Y. Jan. 8, 2020).
“[It] is, nonetheless, helpful in defining a vague standard” because “[t]he First Step Act
did not revise the substantive criteria for compassionate release.” Id.

                                             3
     Case 1:15-cr-00143-LJV-HKS Document 1385 Filed 04/29/20 Page 4 of 12




               1.     Exhaustion Requirement

       First, courts consider whether the defendant has met section 3582(c)(1)(A)’s

exhaustion requirement. To do so, the defendant must show either (a) that he has “fully

exhausted all administrative rights to appeal a failure of the [BOP] to bring a motion on

[his] behalf” or (b) that 30 days have lapsed since “the receipt of such a request by the

warden of the defendant's facility.” 18 U.S.C. § 3582(c)(1)(A). There is no dispute that

Lucas has not fulfilled either requirement.2 Docket Item 1363 at ¶¶ 7-10; Docket Item

1367 at 5-6.

       As this Court found in United States v. Bess, section 3582(c)(1)(A)’s exhaustion

requirement is nonjurisdictional—that is, a claim-processing rule—and therefore is

subject to both forfeiture and waiver. United States v. Bess, No. 16-CR-156, 2020

WL1940809, at *3 (W.D.N.Y. Apr. 22, 2020). Moreover, in Bess this Court joined

Judges Liman, Nathan, and Rakoff in concluding that a defendant’s failure to exhaust

may be excused as a matter of judicial discretion. Id. at *6. This Court found that given

the unprecedented health crisis posed by the COVID-19 pandemic, the question is

whether applying equitable exceptions to section 3582(c)(1)(A) would be incompatible

with Congressional intent. Id. at *7 (internal citations omitted).

               And on that question, this Court agree[d] with Judge Rakoff
               that “Congress cannot have intended the 30-day waiting
               period . . . to rigidly apply in the highly unusual situation in
               which the nation finds itself today.” Haney, 2020 WL
               1821988, at *3. The statute was “designed to ’enhance public
               safety’ and ‘make[ ] . . . changes to Bureau of Prisons’ policies
               and procedures to ensure prisoner and guard safety and

       2
         Lucas states that he has “begun the administrative process [for compassionate
release] by applying to the prison warden.” Docket Item 1363 at ¶ 6. As of the date of
oral argument, the Court was unaware of any action taken by the BOP on Lucas’s
request.

                                              4
      Case 1:15-cr-00143-LJV-HKS Document 1385 Filed 04/29/20 Page 5 of 12




              security.’” Scparta, 2020 WL 1910481, at *7 (alteration in
              original) (quoting H.R. Rep. No. 115-699, at 22 (2018)).
              Neither purpose is served by keeping a vulnerable individual
              incarcerated in precarious conditions that pose risks to not
              only his own health and safety, but also to the health and
              safety of the prison staff and the communities to which they
              return each day.
Id.

       Accordingly, for the reasons articulated more fully in Bess, this Court again

concludes that section 3582(c)(1)(A)’s exhaustion requirement is subject to equitable

exceptions, including judicial excusal. Lucas’s failure to exhaust his administrative

remedies is excused, and the Court now addresses the merits of his motion for

compassionate release.


              2.     Extraordinary and Compelling Reasons

       Under section 3582(c)(1)(A), the defendant must demonstrate that “extraordinary

and compelling reasons” support his release. In connection with this requirement,

Congress delegated to the United States Sentencing Commission the task of

“describ[ing] what should be considered extraordinary and compelling reasons for

sentence reduction.” See 28 U.S.C. § 994(t). The commentary to U.S.S.G. § 1B1.13

includes four examples of such circumstances: “Medical Condition of the Defendant”;

“Age of the Defendant”; “Family Circumstances”; and “Other Reasons”. U.S.S.G. §

1B1.13 cmt. n.1.

       The medical-condition circumstance applies when:

       (i) The defendant is suffering from a terminal illness (i.e., a serious and
       advanced illness with an end of life trajectory). A specific prognosis of life
       expectancy (i.e., a probability of death within a specific time period) is not
       required. Examples include metastatic solid-tumor cancer, amyotrophic
       lateral sclerosis (ALS), end-stage organ disease and advanced dementia[;
       or]


                                             5
    Case 1:15-cr-00143-LJV-HKS Document 1385 Filed 04/29/20 Page 6 of 12




       (ii) The defendant is—
               (I) suffering from a serious physical or medical condition,
               (II) suffering from a serious functional or cognitive impairment, or
               (III) experiencing deteriorating physical or mental health because of
               the aging process,
       that substantially diminishes the ability of the defendant to provide self-care
       within the environment of a correctional facility and from which he or she is
       not expected to recover.

U.S.S.G. § 1B1.13 cmt. n.1(A). And the other-reasons circumstance applies when

“there exists in the defendant’s case an extraordinary and compelling reason other than,

or in combination with,” medical conditions, age, or family circumstances. Id. § 1B1.13

cmt. n.1(D).

       In compliance with this Court’s order, FCI Morgantown provided this Court with

Lucas’s 2019 and 2020 medical records which this Court filed under seal. See Docket

Item 1370. As well documented in the medical records, Lucas suffers from diabetes.

Id. This Court already has “take[n] judicial notice that, for people of advanced age, with

underlying health problems, or both, COVID-19 causes severe medical conditions and

has increased lethality.” See Bess, supra; see also, Jones v. Wolf, No. 20-CV-361,

2020 WL 1643857, at *8 (W.D.N.Y. Apr. 2, 2020) (citations omitted). Those conditions

include “diabetes.” Id. (quoting People who are at higher risk for severe illness, Ctrs. for

Disease Control and Prevention (April 27, 2020), https://www.cdc.gov/coronavirus/2019-

ncov/need-extra-precautions/groups-at-higher-risk.html.

       Lucas’s motion for release asserts that FCI Morgantown does not provide masks

to the inmates and that the conditions there make the social distancing required to




                                             6
    Case 1:15-cr-00143-LJV-HKS Document 1385 Filed 04/29/20 Page 7 of 12




minimize the risk of contracting COVID-19 nearly impossible.3 Docket Item 1363 at ¶

17. That is not surprising given the challenges social distancing presents in a prison or

any facility with many residents. And the spread of COVID-19 in such facilities

underscores those challenges. See https://www.bop.gov/coronavirus/, Apr. 29, 2020

(“As of 04/28/2020, there are 1313 federal inmates and 335 BOP staff who have

confirmed positive test results for COVID-19 nationwide. Currently, 404 inmates and

132 staff have recovered. There have been 30 federal inmate deaths . . . attributed to

COVID-19 disease.”); United States v. Scparta, No. 18-CR-578 (AJN), 2020 WL

1910481, at *9 (S.D.N.Y. Apr. 20, 2020) (stating “the COVID-19 pandemic presents an

extraordinary and unprecedented threat to incarcerated individuals”); FAQs for

correctional and detention facilities, Ctrs. For Disease Control and Prevention, (Apr. 29,

2020), https://www.cdc.gov/coronavirus/2019-ncov/community/correction-

detention/faq.html#People (“People in correctional and detention facilities are at greater

risk for some illnesses, such as COVID-19, because of close living arrangements with

other people.”). In short, the grave risks that COVID-19 poses to individuals with the

defendant’s medical condition, combined with the increased risk of contracting the

disease in a prison, constitute “extraordinary and compelling reasons for sentence

reduction.” See 18 U.S.C. § 3582(c)(1)(A).




      3
          For example, although Lucas has his own cell, he must share bathroom
facilities and eat meals with other inmates on a daily basis. Docket Item 1363 at ¶¶ 13
and 17.

                                             7
    Case 1:15-cr-00143-LJV-HKS Document 1385 Filed 04/29/20 Page 8 of 12




              3.     Dangerousness

       Third, courts consider whether the defendant is “a danger to the safety of any

other person or to the community.” U.S.S.G. § 1B1.13(2). Neither of Lucas’s federal

criminal convictions involved violence, and his prior transition to supervised release was

listed as satisfactory in his most recent presentence investigation report. Moreover,

while selling drugs indeed poses a danger to society, the risk of that danger must be

weighed in light of the additional time that release of a defendant might add to it. In this

regard, before Lucas even filed his motion for immediate compassionate release, the

BOP had approved him for transfer to a halfway house on June 16, 2020, and to begin

his five-year term of supervised release on March 10, 2021. Docket Item 1363 at ¶¶ 4

and 11. So any risk of additional danger is minimal—only that posed by an additional

few months of release. And that risk can be ameliorated by modifying Lucas’s terms of

his supervised release—that is, by putting him on home incarceration until June 16,

2020, when he would be released to a halfway house, and home detention until March

10, 2021, when he would be released to begin his supervised release.


              4.     Section 3553(a) Factors

       Finally, courts “consider[ ] the factors set forth in section 3553(a).” 18 U.S.C. §

3582(c)(1)(A). Those factors include:

       (1) the nature and circumstances of the offense and the history and
       characteristics of the defendant;

       (2) the need for the sentence imposed—
              (A) to reflect the seriousness of the offense, to promote respect for the
              law, and to provide just punishment for the offense;
              (B) to afford adequate deterrence to criminal conduct;
              (C) to protect the public from further crimes of the defendant; and



                                             8
    Case 1:15-cr-00143-LJV-HKS Document 1385 Filed 04/29/20 Page 9 of 12




              (D) to provide the defendant with needed educational or vocational
              training, medical care, or other correctional treatment in the most effective
              manner;

       ...

      (4) the kinds of sentence and the sentencing range established [under the
      applicable Guidelines sections]

       . . . [and]

      (6) the need to avoid unwarranted sentence disparities among defendants with
      similar records who have been found guilty of similar conduct.

18 U.S.C. § 3553(a).

      “[I]n deciding motions for compassionate release, the Court should be wary of

using the motion to ‘correct’ the sentencing court’s original judgment or introduce

unprincipled variance into the execution of duly-imposed sentences, while still honoring

Congress’s stated intent of increasing the availability of compassionate release.”

Ebbers, 2020 WL 91399, at *7. For that reason, “in considering the section

3553(a) factors, it should assess whether those factors outweigh the ‘extraordinary and

compelling reasons’ warranting compassionate release, particularly whether

compassionate release would undermine the goals of the original sentence.” Id.

      Here, the defendant has served a substantial portion of his 84-month sentence

and was two months away from being transferred to a halfway house. So the question

is this: whether two additional months of incarceration and the incremental value of

those two months toward serving the section 3553(a) interests of providing a fair

punishment, deterring the defendant and others, protecting the public, and promoting

respect for the law justify forcing someone at risk of death or serious complications from




                                             9
    Case 1:15-cr-00143-LJV-HKS Document 1385 Filed 04/29/20 Page 10 of 12




COVID-19 to remain for two additional months in a facility where his exposure to the

virus will be heightened. In this Court’s view, that question is not difficult to answer.

       In sum, the fact that the defendant has served all but a few months of his

projected incarceration under the sentence the Court imposed, coupled with the serious

threat to his health and safety posed by his continued confinement in the wake of the

COVID-19 pandemic, warrants compassionate release. This conclusion is further

supported by the fact the Court releases Lucas not on his own recognizance, but

instead to home incarceration for two months, and then to home detention for the

remainder of his sentence of imprisonment, to be followed by the balance of his 5-year

term of supervised release. In other words, Lucas will still be required to serve the

remainder of his sentence of imprisonment, albeit in a different setting that is more likely

to protect his health and safety. This Court therefore is not using the statute to “correct”

its original judgment. See Ebbers, 2020 WL 91399, at *7. Indeed, the Court has no

reason to believe that its original judgment needs correcting.




                                             10
    Case 1:15-cr-00143-LJV-HKS Document 1385 Filed 04/29/20 Page 11 of 12




                                     CONCLUSION


      For the reasons set forth above, the Court finds that Lucas has demonstrated an

extraordinary and compelling reason under 18 U.S.C. § 3582(c)(1)(A) to warrant his

immediate compassionate release from BOP custody. Therefore, Lucas’s motion for

release, Docket Item 1363, is GRANTED.


                                         ORDER


      IT THEREFORE IS HEREBY

      ORDERED that the defendant’s emergency motion for compassionate release

under 18 U.S.C. § 3582(c)(1)(A), Docket Item 1363, is GRANTED; and it is further

      ORDERED that the defendant’s sentence is reduced to time served and the

BOP shall release the defendant within 24 hours; and it is further

      ORDERED that the defendant’s term of supervised release shall commence

immediately upon his release from incarceration, subject to the terms and conditions set

forth in the judgment, Docket Item 1217, except that, beginning 14 days after his

release and through June 16, 2020, the defendant shall comply with the conditions of

the Location Monitoring Program (home incarceration component), wear an electronic

monitor, follow the monitoring procedures outlined in Probation Form 61, and contribute

to the cost of services rendered (co-payment); and during the defendant’s term of

supervised release from June 16, 2020, to March 10, 2021, the defendant shall comply

with the conditions of the Location Monitoring Program (home detention component),

wear an electronic monitor, follow the monitoring procedures outlined in Probation Form

61, and contribute to the cost of services rendered (co-payment); and it is further


                                            11
    Case 1:15-cr-00143-LJV-HKS Document 1385 Filed 04/29/20 Page 12 of 12




          ORDERED that the defendant shall contact the United States Probation Office,

Western District of New York, at 716-362-5226, within 24 hours of his release; and it is

further

          ORDERED that following his release, the defendant must travel directly to 68

Grant St., Lockport, NY, and may not make any stops other than are necessary for

fueling, food or restroom facilities on his return home; and it is further

          ORDERED that, upon returning to his residence, the defendant must self-

quarantine for 14 days.



          SO ORDERED.

          Dated: April 29, 2020
                 Buffalo, New York


                                                s/ Lawrence J. Vilardo
                                               LAWRENCE J. VILARDO
                                               UNITED STATES DISTRICT JUDGE




                                             12
